Case: 11-11146     Document: 00512027612         Page: 1     Date Filed: 10/22/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2012
                                     No. 11-11146
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SCOTT COBERLY,

                                                  Plaintiff-Appellant

v.

CHRISTUS HEALTH,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-1213


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Proceeding pro se in this court, Scott Coberly appeals the dismissal of his
complaint against his former employer, Christus Health (Christus). In the
district court, Coberly claimed that Christus violated the Fair Labor Standards
Act (FLSA) by (1) failing to pay him overtime compensation to which he was
entitled as a non-exempt employee, and (2) retaliating against him as a result
of his having complained about the lack of overtime compensation. He also
asserted a breach of contract claim under Texas state law. The district court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11146    Document: 00512027612      Page: 2   Date Filed: 10/22/2012

                                  No. 11-11146

granted Christus’s summary judgment motion, holding Coberly’s state law claim
was preempted by the FLSA. The court further determined that, for purposes
of the retaliation claim, Christus had satisfied its burden of showing a
legitimate, non-discriminatory reason for the termination, and Coberly, in turn,
had not shown a genuine dispute as to any material fact concerning whether the
proffered reason for his discharge was merely a pretext. Finally, with respect
to the FLSA wages claim, the court determined that no genuine issue of material
fact existed regarding Coberly’s status as an exempt employee as he qualified as
an executive employee.
      Coberly’s scant appellate brief, consisting primarily of legal boilerplate,
does not challenge the district court’s reasons for dismissing his claims. Federal
Rule of Appellate Procedure 28(a)(9) requires the appellant’s brief contain his
“contentions and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies” and “for each issue, a concise
statement of the applicable standard of review.” “Although we liberally construe
briefs of pro se litigants and apply less stringent standards to parties proceeding
pro se than to parties represented by counsel, pro se parties must still brief the
issues and reasonably comply with the standards of Rule 28.” Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995). Coberly’s brief does not complywith Rule 28.
He has not shown that the district court erred in granting summary judgment
and dismissing his complaint. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Accordingly, he has waived any challenge to the summary
judgment dismissal of his action.
      AFFIRMED.




                                        2